DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification:
The one or more breakable regions includes one or more slits, one or more perforations, one ore more scored regions, and one or more thinner regions
The one or more breakable regions splitting different portions of the template, wherein each portion includes at least one cavity adapted to accept the attachment material 
One or more breakable regions is between adjacent cavities of the multiple cavities 
Thickness of walls of the attachment region is thicker than a remaining thickness of the template 
First attachment region has a different wall thickness from a second attachment region wall thickness
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-8, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1).
	Regarding Claim 1, Kopelman discloses a method of forming an attachment on a tooth (Abstract,
lines 1-6), the method comprising:
Placing a template (Fig. 1, label 100) on a dental arch of a patient such that an inner surface (Fig. 1, label 120) of the template registers with one or more tooth surfaces of the dental arch (Fig. 1, label 200; Par. [0065]), the inner surface (Fig. 1, label 120) having a cavity adjacent (See Annotated Figure A of Fig. 2A) a crown surface (See Annotated Figure A of Fig. 2A) of a tooth (Fig. 1, Par. [0065]) and a hole (Fig. 1, label 50) that provides access to the cavity (See Annotated Figure A of Fig. 2A) from an outer surface of the template (Fig. 1 and Fig. 2a, label 50 shows the hole being an access point to the template cavity)
Bonding the attachment (Fig. 2a, label 70) on the crown surface (See Annotated Figure A of Fig. 2A) of the tooth (Fig. 2A, label 90) by curing the attachment material on the tooth by shining light on the attachment material in the cavity (Par. [0090], lines 28-32 where the bracket is the attachment member); and
Removing the template from the dental arch (Par. [0091], lines 1-2) by breaking one or more breakable regions of the template between crowns of adjacent teeth of the patient (Par. [0091]; The concept that the tray can be cut at the cusp of the teeth teaches the breaking regions to be between the crowns of the adjacent teeth as the cusps are found on the crowns. This is because the cut can be made for one tooth at the cusp (which is part of the crown) where it is between two adjacent teeth crowns that do not have the breakable region; This concept can also be applied to the locations of the slits as disclosed in the claim 8 rejection where the slits are found on a tooth indicating a breaking region between two adjacent crowns as seen in Fig. 5 of Kopelman).
Furthermore, Kopelman further discloses the flowable attachment material (Par. [0090], lines
28-32 where the adhesive state can be interpreted as a flowable manner as it is not specified) contacts
the crown surface of the tooth via the hole (Fig. 2A). However, Kopelman is silent to the attachment
material being injected into the cavity.
Dickenson teaches an attachment forming configuration in the same field of endeavor where
the attachment material is injected with a syringe (Pg. 18, lines 33-36) to allow for optimal adhesion
between the tooth surface and the attachment.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the process of applying attachment material and attaching
the attachment of Kopelman by injecting it with a syringe as taught by Dickenson to improve the
attachment between the tooth’s crown surface and attachment.

    PNG
    media_image1.png
    270
    373
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Kopelman and Dickenson discloses the claimed method. Kopelman further
discloses the shining light on the attachment material comprises shining light through the hole (Par.
[0090] of Kopelman, lines 28-32 where the template is transparent and as such the entire template is shined with
light. With that said, light will also be shining through the hole as well).
Regarding Claim 4, Kopelman and Dickenson discloses the claimed method. Kopelman further
discloses the shining light on the attachment material comprises shining light through a transparent
portion of the template (Par. [0090] of Kopelman, lines 28-32 where the template is transparent and as such the entire template is shined with light).
Regarding Claim 7, Kopelman and Dickenson discloses the claimed method. Kopelman further
discloses removing the template (Par. [0091] of Kopelman, lines 1-2) comprises cutting the template (Par. [0091] of Kopelman, lines 6-8) using a tool (As the template is described to be cut, a tool must be used such as scissors, a knife, or any tool that could cut).
Regarding Claim 8, Kopelman and Dickenson discloses the claimed method. Kopelman further

Regarding Claim 26, Kopelman and Dickenson discloses the claimed method and Kopelman further discloses wherein breaking one or more breakable regions of the template comprises splitting different portions of the template, each portion of the template including at least one cavity adapted to accept the attachment material (Par. [0091] of Kopelman teaches the splitting of different portions of the template, including splitting it in half where if it is split it in half, at least one cavity is present in each portion to accept the attachment material as seen in Fig. 1 of Kopelman). 
Regarding Claim 27, Kopelman and Dickenson discloses the claimed method and Kopelman further discloses bending the one or more breakable regions of the template (Par. [0091]).
Regarding Claim 28, Kopelman and Dickenson discloses the claimed method and Kopelman further discloses the template includes multiple cavities for accepting attachment material (Fig. 1 shows the multiple cavities denoted as label 50), wherein the one or more breakable regions is between adjacent cavities of the multiple cavities (Fig. 5 shows the breakable region being where label 58 are slits that are breakable regions. These slits are found to be adjacent to the cavity where the combination of the two are found throughout the template).  
Regarding Claim 29, Kopelman and Dickenson discloses the claimed method. Kopelman further discloses the cavity is within an attachment region of the template, wherein a thickness of walls of the attachment region is thicker than a remaining thickness of the template (See Fig. 4 of Kopelman where it shows the cross section of the attachment region with a cavity where the attachment region is thicker than the remaining of the template).
Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US
Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1) and Kuo (US Publication No. 20100159413 A1).
Regarding Claim 5, Kopelman and Dickenson teaches the claimed method and Kopelman further
discloses the cavity is within an attachment region of the template (See Annotated Figure B of Fig. 2A where the cavity encompasses all of space in label 90). However, Kopelman and Dickenson is silent to the thickness of the walls of the attachment region to be at least 0.5 mm.
Kuo teaches a similar attachment forming method and further discloses the thickness of the wall
of the attachment region to be at least 0.5 mm (Par. [0030], lines 1-8 where the entire template will
have a uniform thickness where 0.03 inches is 0.762 mm which is at least 0.5 mm) to improve aligning of
the attachment to the tooth (Par. [0030], lines 5-8).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified template of Kopelman to have an attachment region
template thickness to be at least 0.5 mm as taught by Kuo to improve the attachment alignment.

    PNG
    media_image2.png
    251
    435
    media_image2.png
    Greyscale

Annotated Figure B
Regarding Claim 6, Kopelman, Dickenson, and Kuo teaches the claimed invention and Kuo further discloses the thickness of walls of the attachment region ranges from about 0.5 mm and about 2.0 mm (Par. [0030], lines 1-8 where the entire template will have a uniform thickness where 0.03 .
Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1) and Namiranian (US Publication No. 20090291406 A1).
Regarding Claim 10, Kopelman and Dickenson teaches the claimed invention; however, Kopelman and Dickenson are silent to placing an aligner on the dental arch of the patient such that the aligner interacts with the attachment to apply a force in a predetermined direction on the dental arch.
Namiranian discloses a configuration in the same field of endeavor and further discloses placing
an aligner on the dental arch of the patient such that the aligner interacts with the attachment to apply
a force in a predetermined direction on the dental arch (Abstract, Fig. 5) to provide force to the teeth for
realignment.
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the methodology taught by Kopelman and Dickenson to
further include the placement of an aligner on the dental arch where it interacts with the attachment as
taught by Namiranian to provide accurate force to the teeth for realignment.
Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1) and Ward (US Publication No. 20170105816 A1).
Regarding Claim 11, Kopelman and Dickenson teaches the claimed invention, and Kopelman
further discloses the template (Fig. 1, label 100) including a vent hole (Fig. 5, label 58). However, Kopelman and Dickenson are silent to using vent hole to have excess uncured attachment material to flow out of the cavity during the injecting.
Ward discloses a similar configuration in the same field of endeavor and discloses the vent hole

accurate positioning of the attachment of the teeth (Page 10, Par. [0148], lines 19-20).
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified the usage of the vent hole of Kopelman to have excess
uncured attachment material to flow out of the cavity as taught by Ward during the injecting of
Dickenson to improve attachment positioning accuracy.
Regarding Claim 12, Kopelman, Dickenson and Ward teaches the claimed invention and it would
have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed
invention to have the vent hole to allow air to flow out of the cavity during the injecting as it is the only
opening for the air to leave when attachment material is being injected into the cavity.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1) and Chunhua (US Publication No. 2011136072 A1).
	Regarding Claim 24, Kopelman, and Dickenson teaches the claimed method but is silent to the hole has a cross section area ranging from about 1 mm2 to about 4 mm2.
	Chunhua teaches orthodontic appliance in the same field of endeavor of aligners and Chunhua further discloses the has a cross section area ranging from about 1 mm2 to about 4 mm2. (Par. [0062] and Fig. 4A-4B discloses the dimensions for the cross area of the hole in the side perspective) to adjust to fit the corresponding attachment. It is disclosed that the cross-section area would be based upon a trapezoid (See Annotated Figure C of Fig. 4A of Chunhua). It is also provided a preferred value for labels a’, b’, and c’ where by finding the area of trapezoid presents a cross-sectional area of 1.56 mm2 (Par. [0062]). By calculating the low and high ranges for labels a’, b’, and c’ it is found to be 
It would have been obvious to someone of ordinary skill in the art before the effective filing date
2 to about 4 mm2 to ease the placement of the attachment on the tooth through the hole. 

    PNG
    media_image3.png
    318
    308
    media_image3.png
    Greyscale

Annotated Figure C
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1) and Rohit (US Publication No. 2005239013 A1). 
	Regarding Claim 25, Kopelman, and Dickenson teaches the claimed invention and Kopelman further discloses the one or more breakable regions includes one or more slits (Par. [0091] of Kopelman, lines 8-13 where the slot is dictionary defined as a long narrow slit or aperture, and as such this slot can be a slit or score. This is based on the dictionary definition of a slit being a long, narrow cut or opening; Fig. 5 of Kopelman, label 58), one or more scored regions (Fig. 5, label 58’ where though slits are presented to have the same labeling, Par. [0091] of Kopelman, lines 8-13 describes the labeling as a slot where the slot is dictionary define as a long narrow slit or aperture, and as such this slot can be a slit or score. This is based on the dictionary definition of a score being a notch or line cut in a surface), one or 
	Rohit teaches a tooth template for bracket positioning in the same field of endeavor and further discloses one or more perforations (Par. [0055]; Fig. 15 of Rohit, label 76) to assist the removal of the template (Par. [0055]). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have modified of Kopelman to include one or more perforations in the breakable regions to assist the removal of the template. 
Claims 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopelman (US Publication No. 20050233276 A1) in view of Dickenson (WO Publication No. 2017194916 A1), and Teasdale (US Publication No. 20110244413 A1).
	Regarding Claim 30, Kopelman, and Dickenson teaches the claimed method and Kopelman further discloses the cavity is within an attachment of the template (See Fig. 6 of Kopelman). However, Kopelman and Dickenson are silent to the attachment region is made of a different material than a remainder of the template. 
	Teasdale discloses a template in the same field of endeavor and further discloses that the template is made of a polymeric material (Par. [0041]) wherein the cavities are made of elastic material to aid in removal (Par. [0043] wherein the cavities of Teasdale is synonymous to the attachment region as can be seen in Fig. 3 of Teasdale) and a cover plate is made of material aid in compressing curable material to ensure the curable material is pressed on the teeth (Par. [0053] wherein the cover plate 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date
of the claimed invention to have the attachment region of Kopelman to be made of a different material than a remainder of a template as taught by Teasdale to aid in removal, and improve the application of curable material onto the teeth. 
	Regarding Claim 31, Kopelman, Dickenson, and Teasdale teaches the claimed method, and Teasdale further discloses the attachment region is made of a of a more rigid material than the remainder of the template (States that template overall would polymer material in Par. [0043]; Par. [0053] provides the teaching of the attachment region to be made of a more rigid material as the purpose of the prior art’s cover plate is to compress curable material and as such would not be deformed). 
	Regarding Claim 32-33, Kopelman, and Dickenson teaches the claimed method and Dickenson provides teaching of injecting attachment material into a cavity (see Claim 1 rejection). Further, Kopelman teaches the presence of multiple cavities (See Fig. 6 of Kopelman). The teaching of Kopelman and Dickenson provides teaching where it would have been obvious to someone skilled in the art to inject attachment material in multiple cavities to apply multiple attachments at once. However, Kopelman and Dickenson are silent to injecting two different viscous attachment materials. 
	Teasdale discloses a template in the same field of endeavor and further discloses that the template allows for usage of curable material with desired viscosities or other material properties (Par. [0088], providing a teaching of using different curable material with different attachments to be attached to the teeth. With the teaching of Teasdale, one of ordinary skill in the art can apply the concept of using different attachment material in relation to different attachments to be applied to each cavity of the template. 

	Regarding Claim 34, Kopelman, Dickenson, and Teasdale teaches the claimed method, and Kopelman further discloses that the attachment regions are sized and shape to fit complementarily with the desired attachment (Par. [0066]). Further, Kopelman discloses a first cavity is within a first attachment region of the template and the second cavity is within a second attachment region of the template (See Fig. 6 where it presents two attachment regions with cavities wherein the cavities have attachments added). As such it would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to have the first attachment region having a first wall thickness and a second attachment region to have a second wall thickness wherein the walk thicknesses are different to account of the different shapes and sizes of the various attachments being implemented. 
Response to Arguments
Applicant's arguments filed 1/21/2022 have been fully considered but they are not persuasive. Applicant argues that neither Kopelman nor Dickenson describes or suggests at least breaking one or more breakable regions of the template between crowns of adjacent teeth of the patient. However, in Par. [0091] of Kopelman, it disclosed that the tray (applicant’s equivalent to the template) may be cut (cutting is considered a form of “breaking” the template) along the cusp of the teeth, may be cut to form slits in the tray, and may comprise facture lines. The concept that the tray can be cut at the cusp of the teeth teaches the breaking regions to be between the crowns of the adjacent teeth as the cusps are . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772